DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim amendments have been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“motor driving element” in claim 1-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitation has been interpret as explain by applicant in the applicants remarks pages 9-10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al. (JP 2014156963), hereinafter referred to as Sawada, in view of Obana (JP 2006304557), hereinafter referred to as Obana, in view of Itakura (JP 2014062475), hereinafter referred to as Itakura.

Re claim 1, Sawada teaches an air conditioner comprising an indoor unit (e.g. 2) and an outdoor unit (e.g. 1), wherein the outdoor unit includes:
a motor (see spec, “The inverter circuit unit 14 is controlled by the outdoor control unit 15 and is connected to a motor (not shown) that drives the compressor”);
a motor driving element (e.g. 14) connected to the motor (see spec, “The inverter circuit unit 14 is controlled by the outdoor control unit 15 and is connected to a motor (not shown) that drives the compressor”), which drives the motor;
a converter (e.g. 9) connected to the motor driving element, which converts a voltage from an alternating current power supply (e.g. 3) that is a power supply of the outdoor unit and supplies a converted voltage to the motor driving element (the examiner notes that this is the inherent function of the rectifier/converter 9);
a first relay (e.g. 12).
Sawada does not explicitly teach the limitation of the first relay including a first coil part and a first contact part provided between the alternating current power supply and the converter, in which the first contact part is placed in an electrically-disconnected state when any current does not flow through the first coil part and the first contact part is placed in an electrically-connected state when a current flows through the first coil part; a temperature protector provided on a supply line of a relay-driving power supply that is a power supply of the first relay, which is in an electrically-connected state when a temperature of the motor is lower than a predetermined temperature, and is placed in an electrically-disconnected state when the temperature of the motor reaches the predetermined temperature or higher; a PTC (Positive Temperature Coefficient) connected in parallel to the first contact part.
However, Obana teaches a power protection system comprising a first relay (20a) including a first contact part (35a) provided between an alternating current power supply (AC200V) and a converter (7); a PTC (23) connected in parallel to the first contact part (see Fig 3).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Sawada and integrated the first relay including a first contact part provided between the alternating current power supply and the converter; a PTC (Positive Temperature Coefficient) connected in parallel to the first contact part, as taught by Obana, in order to provide a better system suppressing overcurrent flowing through the electric circuit (see Obana spec).
Furthermore, Itakura teaches a power protection system comprising a first relay (12) including a first coil part (12b) and a first contact part (12a), in which the first contact part is placed in an electrically-disconnected state when any current does not flow through the first coil part and the first contact part is placed in an electrically-connected state when a current flows through the first coil part (e.g. spec, “when energized A coil that turns on the switch, the coil is connected”; the examiner notes that as per disclosed the relay works by energization oin an on/off status); a temperature protector (11) provided on a supply line (Hl) of a relay-driving power supply (10) that is a power supply of the first relay (10), which is in an electrically-connected state when a temperature of the motor is lower than a predetermined temperature, and is placed in an electrically-disconnected state when the temperature of the motor reaches the predetermined temperature or higher (e.g. spec, “a temperature protection switch that turns off when the motor winding reaches a predetermined temperature or more”).
Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skill in the art to have modified Sawada and integrated the first relay including a first coil part and the first contact part provided, in which the first contact part is placed in an electrically-disconnected state when any current does not flow through the first coil part and the first contact part is placed in an electrically-connected state when a current flows through the first coil part; a temperature protector provided on a supply line of a relay-driving power supply that is a power supply of the first relay, which is in an electrically-connected state when a temperature of the motor is lower than a predetermined temperature, and is placed in an electrically-disconnected state when the temperature of the motor reaches the predetermined temperature or higher, as taught by Itakura, in order to provide temperature protection control of the motor (see Itakura spec).

Re claim 2, Sawada, as modified, teaches the air conditioner according to claim 1. Itakura further teaches the limitation of the PTC is a PTC thermistor. Obana further teaches the limitation of the motor is a dc motor (see spec, “the DC 18V used for the control of the power module 9 is first disconnected and the control of the drive motor 10a is unstable. Therefore, the multi-output type DC / DC converter 15-1 can be used. By using such a DC / DC converter 15-1, it is possible to simplify the complicated power supply configuration shown in FIG. 1 in which DC power is supplied to the microcomputer 14 and the power module 9 from another DC power supply”).

Re claim 3, 7, Sawada, as modified, teaches the air conditioner according to claim 1. Itakura further teaches the limitation of wherein the temperature protector (11) is attached to an outer wall of a winding (223) of the motor (see Fig 2).

Re claim 4, 9-11, Sawada, as modified, teaches the air conditioner according to claim 1. Sawada further teaches the limitation of wherein the indoor unit includes a second coil part (inherent, in order for the relay to move from on/off) a second relay (8) that includes a second contact part (see e.g. Fig 4) provided on the supply line of the alternating current power supply.
Allowable Subject Matter
Claims 5 and 12-14 are allowed.

Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 11 that “Applicant believes that there are notable non-obvions differences between the claimed invention and the references relied upon by the Examiner. Namely, the Examiner fails to acknowledge that the relay driving power supply (21) of the claimed invention is a separate power supply from the AC power supply (7) being used to supply the entire air conditioning system (indoor units and outdoor units combined). Itakura only makes mention of one power supply (10) used to power both the temperature protection switch (11) and the power supply relay (12)”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., having two different power sources [i.e. “relay driving power supply” and “AC power supply”]) are not recited in the rejected claim(s). The claim under its broadest reasonable interpretation requires only one power supply the limitation of “relay driving power supply”. This limitation can be interpreted as the power supply taught on Itakura as rejected above. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        01/28/2022